NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1164-18T4

LARRY FLEMING,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted November 4, 2019 – Decided November 13, 2019

                   Before Judges Sabatino and Geiger.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Larry Fleming, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Stephanie Renee Dugger, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Larry Fleming, an inmate at Trenton State Prison, appeals a final agency

decision of the Department of Corrections denying his claim to be paid $27.88

for the cost of a banned magazine the prison confiscated. We affirm.

      The record shows the magazine was ordered and paid for by another

individual, with instructions to deliver it to Fleming at the prison. In the

meantime, the magazine was added to the prison's running list of banned

publications. The prison intercepted the package and returned the magazine to

the seller.

      Fleming then filed a claim to be paid for the cost of the magazine pursuant

to N.J.A.C. 10A:2-6.2(5). The prison committee that handles such property

claims unanimously denied the claim.          Two of the members noted on the

handwritten form that Fleming failed to supply a receipt for the magazine.

Fleming tried to tender one after the ruling, but it was denied as too late. The

PayPal receipt does not show payment by Fleming but instead by another person.

      The inmate property claim regulations, N.J.A.C. 10A:2-6.2, list as a

pertinent factor in item 5 "whether sufficient information has been supplied by

the inmate, including proper receipts, witnesses, and investigative reports."

Here the receipt was tendered too late.




                                                                         A-1164-18T4
                                          2
      The Department has "broad discretionary powers" to promulgate

regulations concerning activities inside correctional facilities.     Jenkins v.

Fauver, 108 N.J. 239, 252 (1987). On appeal, our courts generally will not

disturb   the   Department's   administrative   decisions   unless   the   inmate

demonstrates that the decision is arbitrary, capricious or unreasonable, or that

the record lacks substantial, credible evidence to support that decision. Henry

v. Rahway State Prison, 81 N.J. 571, 579-80 (1980); Figueroa v. N.J. Dep't of

Corr., 414 N.J. Super. 186, 190 (App. Div. 2010).

      Applying our limited scope of review and the deference owed to the

Department, we affirm its determination. The decision to reject appellant's

property damage claim was not arbitrary, capricious, or unreasonable. It was

not obligated to reconsider its decision based on the inmate's late submission.

Moreover, the evidential value of the receipt is undermined by appellant's

inmate trust account statement for the pertinent time frame, which reflects no

payment out of his account in the sum of $27.88.

      Affirmed.




                                                                           A-1164-18T4
                                       3